Citation Nr: 1607391	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-23 654	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for sarcoidosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1965 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased rating for sarcoidosis and granted service connection for PTSD and assigned an initial 30 percent rating, effective December 23, 2009, respectively. 

The Veteran was scheduled to testify during a personal hearing at the RO in March
2011, but as reflected by the Veterans Appeals Control and Locator System, withdrew his hearing request in a signed statement dated that month.

The Board remanded the instant matters in June 2012 and June 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for higher ratings and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as recurrent nightmares, difficulty sleeping, mild memory loss, hypervigilance, and flashbacks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

2.  For the entire appeal period, the Veteran's sarcoidosis is manifested by no more than chronic hilar adenopathy without physiologic impairment, with post-bronchodilator forced expiratory volume in one second (FEV-1) of no less than 71 percent, the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of no less than 71 percent, or diffusion capacity of the lung for carbon monoxide (DLCO) of no less than 66 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 10 percent for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6846, 6600 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277   (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Following fully compliant VCAA notice with respect to the Veteran's underlying claim for service connection for PTSD in February 2010, the May 2010 rating decision awarded service connection for such disability and assigned an initial 30 percent rating, effective December 23, 2009.

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for PTSD was granted and initial rating was assigned in the May 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the Veteran's increased rating claim for sarcoidosis, a November 2007 letter, issued prior to the May 2008 rating decision, advised him of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter further informed him of the information and evidence necessary to assign a disability rating and establish an effective date in accordance with Dingess/Hartman, supra. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in May 2008, March 2010, March 2011, and July 2014.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  While the Veteran's representative argued that the March 2011 VA examination report was inadequate as it pertains to the PTSD claim because the examination was outdated, see September 2011 Appellant's Brief,  the Veteran was afforded the July 2014 VA examination for assessment of the current severity for his PTSD.  Moreover, neither the Veteran nor his representative has alleged that his PTSD or sarcoidosis has worsened in severity since the last VA examination in July 2014.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased rating and no further examination is necessary.

As indicated previously, in June 2012 and June 2014, the Board remanded the instant matters for additional development.  Specifically, the June 2012 remand instructed the AOJ to request that the Veteran identify any private healthcare providers who had treated him for the claimed disabilities and to obtain all identified private records as well as updated VA treatment records.  The June 2014 remand instructed the AOJ to obtain updated VA treatment records and afford the Veteran VA examinations for his service-connected PTSD and sarcoidosis to determine the current nature and severity of his disabilities.   A June 2012 letter requested that the Veteran identify any outstanding records, and the record reflects that all available VA treatment records and private treatment records were obtained.  The July 2014 VA examination reports relevant to the PTSD and sarcoidosis claims have been associated with the claims file.  Therefore, the Board finds that the AOJ has substantially complied with the June 2012 and June 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. 
§ 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 



A.  PTSD 

The Veteran is currently service-connected for PTSD, evaluated at 30 percent disabling, effective December 23, 2009.  The Veteran contends that the disability warrants a higher rating.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

Turning to the evidence of record, prior to the effective date of service connection, i.e., December 23, 2009, October 2009 VA treatment notes reflect the Veteran's report that he started having panic and anxiety attacks, occurring an average of twice a week.  The Veteran's irritability and anxiety, along with panic attacks, were noted to be worsening over the last few weeks.  The Veteran reported that his sleep was interrupted occasionally and that he suffered from recurrent nightmares about his combat experiences in Vietnam, flashbacks, hypervigilance, avoiding movies related to Vietnam, and claustrophobia.   On mental status examination, the Veteran was noted as well-dressed and groomed, calm and cooperative with normal speech, anxious mood, logical thought, and oriented as to person, place, and time.  The Veteran denied suicidal and homicidal ideation, plan, or intent.  The Veteran also denied delusions and auditory and visual hallucinations.  The Veteran was noted to have a very supportive family and that he participated in hobbies.  

A November 2009 VA treatment note indicates that the Veteran reacted to his grandson the night before, but that the Veteran was able to control physical aggression.  He reported that he has been participating in a number of events for Veterans during the past week, to include military reenactments and programs for school children.  The treatment note indicates that the Veteran was "staying busy, which he thinks helps a great deal."  The treatment note documented that the Veteran was "a bit brighter," more talkative and with congruent affect, judgment and eye contact good, and improved mood.  

A December 2009 VA treatment note indicated the Veteran's report that it was challenging to raise his grandson, whose behavior triggers his PTSD symptoms at times.  The Veteran reported that his nightmares were occurring less and that his flashbacks abated "a bit."  The Veteran denied suicidal ideation or plan.  

The Veteran underwent a VA examination in March 2010.  The VA examiner noted the Veteran's report that he was married and that he had a good relationship with his spouse.  The Veteran also reported that he had satisfactory social relationships through the Marine Corps league.  Moreover, the Veteran described activities and leisure pursuits to include attending grandchildren's baseball games and reenacting the Iwo Jima flag raising in several states.  The VA examiner noted that the Veteran had no suicide attempts nor violence, while noting that current psychosocial functional status is impaired.  

On mental status examination, the Veteran was neatly groomed and clean in appearance.  He was observed to be cooperative, friendly, and relaxed with normal affect.  The VA examiner noted that the Veteran's psychomotor activity, thought process, and content were unremarkable.  The Veteran's speech was clear and his orientation was intact as to person, time, and place.  The Veteran denied any delusions.  The Veteran's memory was normal.  The Veteran denied hallucinations or homicidal thoughts.  The VA examiner noted that the Veteran did not have inappropriate behavior and he denied having any panic attacks.  The Veteran's impulse control was good without any episodes of violence.  He was observed to have the ability to maintain minimum personal hygiene and to have no problem with activities of daily living.  The VA examiner noted that the Veteran reported recurrent and intrusive distressing recollections of traumatic event during service, including images, thoughts, and perceptions.  The Veteran also reported experiencing recurrent distressing dreams of his combat experience during service.  In addition, the VA examiner noted that the Veteran reported persistent avoidance of stimuli associated with the reported trauma, which resulted in the Veteran's efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma.  The Veteran also reported markedly diminished interest in participating in significant activities and feeling detached or estranged from others.   The VA examiner also noted that the Veteran reported difficulty with falling or staying asleep, hypervigilance, and exaggerated startle response.  The VA examiner noted that the Veteran worked in the Social Security Administration and that he was retired in 2008 because he was eligible to retire by age or duration of his work.  The VA examiner further stated that there was a good prognosis for improvement with continued PTSD treatment.  

The Veteran's VA mental health treatment notes from April 2010 to May 2012 indicate that he consistently denied suicidal intent, plan, or attempts and that his sleeping problems have gotten better.  These treatment notes also reflect that the Veteran continued to participate in military re-enactment performances and remained involved in his family's life.  An April 2010 VA treatment note indicated that the Veteran raised his voice at his grandson and that noises bothered him.  A June 2010 VA treatment note reflected that the Veteran maintained contact with friends who have lost children in Iraq.  An April 2011 VA treatment note indicates that the Veteran is very pleased about his daughter's promotion at work, while he expressed a need for vigilance at night for his wife.  A May 2012 VA treatment note indicates that the Veteran is very involved with his grandson's sports.  The Veteran reported working on military reenactment performances scheduled in the next few months.

A July 2012 VA treatment note documents that the Veteran reported having 'odd' dreams, where he is fighting with someone that reminds him of law enforcement.  The Veteran denied having had a major loss or stressor in his life recently.  The Veteran denied feeling hopeless for the future. He also denied suicidal and homicidal ideation.  The Veteran was noted to have hopes and plans for the future, as well as social support at home and in his community.  

An August 2012 VA treatment note indicates that the Veteran was very involved with his grandson's activities.  On mental state examination, the Veteran was noted to be casually attired and with fair mood, congruent affect, adequate insight, and good judgment and eye contact.  No suicidal ideation or plan was noted.  

The Veteran's VA mental health treatment notes from January 2013 to January 2014 note that he had no suicidal intent, plan, or attempts.  On mental status examination, the Veteran's condition was consistently noted as casually dressed, fair mood, congruent affect, adequate insight, good judgment and eye contact, and slightly impaired speech due to dentition.  There was no evidence or report of hallucinations, paranoia, or delusions.  The Veteran consistently reported participating in social activities, in particular, attending his grandson's sporting events and participating in military reenactments in various locations.   In a May 2013 VA treatment note, the Veteran reported that he and his wife "enjoyed social exchange" that occurred while they were away for the Veteran's military reenactment performance.  The Veteran reported feeling much better about his grandson after transferring him to a new school after a previously expressed concern with his grandson's struggles with his grades.  

In March 2014, the Veteran reported having had 'a bad month' due to his mother's death in that month.  He reported that he has military reenactments planned in the next two month and that he was travelling a lot for his grandson's baseball games.  The Veteran also reported that his grandson's grades have improved and that he had hopes of his grandson attaining an athletic scholarship for college.  The treatment note indicated that the Veteran had no suicidal intent, plan or attempts.  The suicide risk screen was negative for depression.  

A May 2014 VA treatment note indicates that the Veteran had a very active schedule with participating in numerous military reenactment performances over the last few months.  The Veteran reported that his grandson still struggles with grades.  

A July 2014 VA examination report noted that the Veteran's PTSD symptoms do not appear to have caused significant impairment in occupational functioning and that the Veteran reported good relationships with his family members.  The VA examiner also noted that the Veteran sees a number of friends on regular basis and actively pursues hobbies and interests.  The Veteran indicated that he has been married to his spouse for 49 years and that he lives with his spouse, daughter, and grandson.  He also reported financial problems in his family and that he takes care of his 90 year old mother in law, but that he had good relationships with all family members.  The Veteran further stated that he regularly participates in reenactments of the flag raising at Iwo Jima with 5 other marines and that he participates in 18 or 19 of these a year.  He reported that he has been participating in this activity for the past 15 years and that that's his release.  With regard to the reenactment events, the Veteran further stated that it's what he enjoys the most and that it was fun.  He reported that he meets with the marines every third Saturday of the month.   The Veteran also indicated enjoying attending his grandson's various sporting events.  He reported that his family attends church on regular basis and that he serves as an usher at the church.  The Veteran noted that if another marine walks by, they strike up a conversation.  

The VA examiner noted that current stressors are financial and the health of family members.  She also noted the Veteran's report of hypervigilance and exaggerated startle response.  Further, the VA examiner observed that the Veteran experienced symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.   She also noted that the Veteran was casually and adequately dressed and groomed, talkative, friendly, and cooperative during the examination.  

On mental status examination, the VA examiner noted that the Veteran's cognitive was alert and oriented and that his speech was spontaneous and fluent with normal rate and rhythm.  The Veteran's mood was noted to be 'just kind of tired' and mildly dysthymic with variable and appropriate affect.  The Veteran denied suicidal or homicidal ideation.  The Veteran's thought process was logical and organized while his thought content was relevant and non-psychotic.  The Veteran's attention was intact.  The Veteran's judgment was fair, while his memory was noted to be mildly impaired as to recent memories.  The Veteran's abstracting ability was noted to be adequate.   In addition, the VA examiner noted that the Veteran's re-experiencing symptoms are infrequent.  While sleep was reported to be disturbed, the VA examiner attributed such to the Veteran's need to get up to assist his wife, rather than PTSD symptoms.  

Having considered all the evidence of record and the applicable law, the Board finds that an initial rating in excess of 30 percent for the Veteran's PTSD is not warranted.  In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect. The Veteran's affect was consistently described as congruent and appropriate.  With regard to panic attacks, while the October 2009 VA treatment note reflects that that Veteran reported panic attacks twice a week on average, and the record does not otherwise indicate that the Veteran suffered from additional panic attacks.  In fact, the Veteran denied having panic attacks at the time of the March 2010 VA examination.  There was also no indication that the Veteran experienced difficulty understanding complex commands.  

While the Veteran was noted to have mild memory impairment as to recent memories at the July 2014 VA examination, his judgment was noted to be fair, thought process was logical and relevant, and abstracting ability was adequate.  With regard to disturbances of motivation and mood, while the Veteran reported having diminished interest/participation in activities in the October 2009, in the November 2009 treatment note, the Veteran subsequently reported that he was staying busy participating in military reenactment performances, which he thought helped a great deal.  

With regard to the Veteran's social functioning, the evidence reveals that the Veteran consistently reported that he maintained a good relationship with his family members and continued to participate in social activities outside of his family despite his PTSD symptomatology.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include the Veteran's own statements, indicate that he has maintained good relationships with all family members.  See July 2014 VA Examination Report.  The Veteran reported having been married to his spouse for more than 49 years and that they maintained a good relationship.  While the Veteran periodically reported feeling frustrated with his grandson, the Veteran consistently reported being actively involved in his grandson's life, to include attending athletic events for his grandson.  

Significantly, the Veteran has reported participating in various military reenactment performances with his friends from the Marines, which he described as fun and that the performances were what he enjoyed the most.  Id.  The Veteran also reported meeting his friends at least once a month.  Id.  At the March 2010 VA examination, while the Veteran reported feeling detached and estranged from others, the June 2010 VA treatment noted that the Veteran reported that he maintained contact with friends who have lost children in Iraq.  Further, the Veteran stated at the July 2014 VA examination, that, if another marine walks by, they strike up a conversation. The Veteran also reported that he attends church regularly with his family and that he serves as an usher at the church.  See July 2014 VA examination report.  

With regard to the Veteran's occupational impairment, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild occupational impairment.  While the Veteran reported that the was currently unemployed, he indicated that this was because he was eligible to retire.  The Veteran reported having worked at the Social Security Administration for 26 years.  See July 2014 VA examination report.  In fact, the Veteran denied work related problems in any of his previous positions.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include recurrent nightmares, difficulty sleeping, hypervigilance, flashbacks, and avoidant behaviors.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such severity or frequency to result in occupational and social impairment with reduced reliability and productivity, deficiencies in most area, or total occupational and social impairment.  In this regard, as indicated previously, the Veteran maintains social relationships and his PTSD has not been shown to interfere with his employability. 

The Board further finds that the Veteran's PTSD does not more closely approximate the criteria for a 70 or 100 percent rating. 

The Veteran's PTSD symptoms are not of the type and severity contemplated by the 70 percent disability rating.  The Veteran consistently denied suicidal ideation.  The record does not reflect that he engaged in obsessional rituals interfering with routine activities.  In fact, the record indicates that the Veteran is able to enjoy his hobbies on regular basis, as treatment notes show that he regularly travels to different areas to participate in his military reenactment performances with his Marine friends and attend his grandson's sporting events.  As noted, the Veteran demonstrated that he is able to maintain effective relationships with his family and friends.  The Veteran was consistently noted to be casually attired with fair mood, and the record is otherwise devoid of any indication that the Veteran neglects his personal appearance and hygiene.   The Veteran does not have near continuous panic or depression.  While the Veteran indicated that he had panic attacks in October 2009, such attacks were denied in the subsequent March 2010 VA examination report and the record does not otherwise show that he suffered from additional panic attacks.  

With regard to the Veteran's ability to adapt to stressful circumstances, the Veteran has reported feeling frustrated with his grandson, noting that he reacted to his grandson in a November 2009 treatment note.  However, the Veteran reported that he was able to control his irritability and did not resort to physical aggression.  While the Veteran reported frustration with assisting his mother-in-law, he has stated that he had good relationships with his family members.  In fact, the Veteran noted that he has been participating in military reenactments for more than 15 years, and that the activity was his release from stress.  Consequently, the Board finds that the Veteran's symptomatology does not result in occupational and social impairment with deficiencies in most areas.  

The Board also finds that the Veteran's disability does not nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran was noted to be casually dressed, cooperated, and oriented as to place, person, and time at the mental status examinations conducted during the appeal period.  Additionally, his speech was noted as clear and his affect was appropriate.  The Veteran consistently denied thoughts of suicide or past attempts of suicide, as well as hallucinations and delusions.  Consequently, the Board finds that the Veteran's symptomatology does not result in total occupational and social impairment.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout this appeal period.  Therefore, assigning staged ratings for PTSD is not warranted in the instant case.  

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for PTSD. Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. 
 § 5107; 38 C.F.R. §§ 4.3, 4.7.
  
B.  Sarcoidosis 

The Veteran is currently service-connected for sarcoidosis, evaluated at 10 percent disabling, effective May 19, 1989, pursuant to Diagnostic Code 6699-6802.  In this regard, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will "99" for all unlisted conditions.  38 C.F.R. § 4.27.  As such, at the time of service connection was awarded, the Veteran's diagnostic code was built-up to reflect that such disability affects the respiratory system and had been rated by analogy to unspecified pneumoconiosis under Diagnostic Code 6802.  The Veteran filed his current claim for an increased rating in February 2007 and alleges that the disability warrants a higher rating.  

The rating criteria governing the evaluation of disabilities of the respiratory system were amended in 1996, which eliminated Diagnostic Code 6802. As such, at the time the Veteran filed his increased rating claim, his disability was evaluated addressed under Diagnostic Code 6846, which specifically pertains to sarcoidosis, despite the fact that the rating codesheet still reflects evaluation under Diagnostic Code 6699-6802.  In this regard, both the May 2008 rating decision, October 2009 statement of the case, and June 2011, December 2012, and October 2014 supplemental statements of the case considered the Veteran's sarcoidosis under Diagnostic Code 6846.

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated 0 percent disabling.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846.  

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, Diagnostic Code 6860 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600.  

The above regulatory criteria, which took effect September 5, 1996, call for the use of PFT results produced after optimum therapy, such as post-bronchodilator.  61 Fed. Reg. at 46, 720  (Sept. 5, 1996).  Additionally, effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845."  That regulatory amendment requires PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3) (2015). 

Further, the amended criteria direct that post-bronchodilator PFTs studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2015).  The amended criteria also direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  38 C.F.R. § 4.96(d)(5) (2015).

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes referable to respiratory disabilities; however, 38 C.F.R. § 4.96(a) provides that Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under Diagnostic Codes 6819 and 6820 will not be combined with each other or with Diagnostic Codes 6600 through 6817 or 6822 through 6847.  Further, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  As noted, Diagnostic Code 6846 provides that such disability may alternatively be rated under Diagnostic Code 6600 as chronic bronchitis.  Therefore, the Board will consider both Diagnostic Codes 6846 and 6600 in evaluating the sarcoidosis claim.    

A May 2008 VA examination noted that the Veteran had a mild obstructive lung disease and an occasional dry cough at night, which was attributed to a continuous positive airway pressure.  The VA examiner noted that a private physician, Dr. J.H, found that the Veteran had prominent hilar adenopathy consistent with the sarcoidosis in the recent years.  With regard to the Veteran's lungs, the VA examiner noted that the Veteran has somewhat diminished air movement but that his breath sounds did not have wheezing, rhonchi, or rales and that the sounds were equivalent in both lung fields.  The PFT showed an FEV-1 of 101 percent predicted, FEV-1/FVC of 78 percent predicted, and a DLCO of 101 percent.  The VA examiner commented that the Veteran's PFT showed no obstruction or restriction and that his DLCO was normal.  

A March 2011 VA examination noted that the Veteran has been on Advair for the past 10 years due to his breathing problems.  The VA examiner further noted that the Veteran uses low dose therapy use of steroids for his condition.  The VA examiner found that there is no evidence of pulmonary hypertension or congestive heart failure.  The pulmonary examination findings showed that there was no evidence of abnormal breathing sounds.  A March 2011 chest x-ray examination revealed that the cardiomediastinal borders were within normal limits and that there was a retrocardiac left lower lobe density, likely representing atelectasis versus pneumonia.  Further, the x-ray examination showed that the right lung was clear and no pleural effusion was present.  The VA examiner diagnosed the Veteran with remote history of mild pulmonary sarcoid and determined that there was presently no active sarcoidosis.  The VA examiner further found that no other systems were affected by the Veteran's sarcoid problems.  

An April 2012 private treatment record found that the Veteran's chest expanded symmetrically and with normal effort.  The Veteran's chest also was clear to percussion and auscultation without wheezes or crackles.  The Veteran reported wheezing, choking, and shortness of breath at the time.  

A July 2014 VA examination noted the Veteran's diagnosis of sarcoidosis.  The VA examiner noted that current chest x-ray showed prominence of the hilum, which could be due to sarcoid.  The VA examiner noted that the Veteran has been diagnosed with asthmatic bronchitis, which was treated with bronchodilators, and that such is a different disorder that is unrelated to sarcoid.  The VA examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, while he required use of inhalational bronchodilator therapy and anti-inflammatory medication.   The VA examiner noted a finding of chronic hilar adenopathy attributable to sarcoidosis and bilhilar lymphadenopathy at stage 1.  A July 2014 chest x-ray examination was compared with the March 2011 x-ray examination results, and the VA examiner found that the lungs were clear and that the heart size and pulmonary vascularity were normal.  While hilar structures were prominent, such were about the same as on the previous March 2011 x-ray examination.  There was no finding of parenchymal involvement.  The PFT showed an FEV-1 of 72 percent predicted and an FEV-1/FVC of 73 percent predicted post-bronchodilator treatment.  The PFT showed a DLCO of 82 percent predicted pre-bronchodilator.  The examiner indicated that FEV-1, FEC, and FEV-1/FVC were the best indicator of asthma while DLCO was the best indicator of sarcoidosis.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his sarcoidosis under Diagnostic Code 6846 or Diagnostic Code 6600.  Significantly, such disability is manifested by no more than a finding of chronic hilar adenopathy without symptoms or physiologic impairment, and there has been no objective findings of FEV-1 less than 71 percent predicted, FEV-1/FVC less than 56 percent predicted, or DLCO less than 66 percent predicted for the entire appeal period.  

As an initial matter, the Board also notes that, in addition to sarcoidosis, the Veteran has been diagnosed with asthmatic bronchitis. The Court has held that, when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998). However, in the instant case, the July 2014 VA examiner specifically determined that such disorder was separate and distinct from the Veteran's sarcoidosis.  Therefore, the symptoms that have been attributed solely to the Veteran's nonservice-connected asthmatic bronchitis will not be considered in the evaluation of the Veteran's sarcoidosis.  However, if it is unclear as to which diagnosis symptoms may be attributable, they will be considered in the evaluation of sarcoidosis. 

With respect to Diagnostic Code 6846, a 30 percent rating requires a finding of pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids, while a 60 percent rating requires pulmonary involvement requiring systemic high dose corticosteroids for control.  The Board finds that the medical record reflects no more than chronic hilar adenopathy without symptoms or physiologic impairment for the entire appeal period.  While the May 2008 VA examiner noted a private pulmonologist's finding that the Veteran had prominent hilar adenopathy consistent with sarcoidosis, no use of corticosteroids, either for maintenance or therapeutic purposes, was noted by the May 2008 VA examiner.  In fact, the July 2014 VA examiner found that the Veteran did not require the use of oral or parenteral corticosteroid medications, although the Veteran still required the use of inhalational bronchodilator therapy and anti-inflammatory medication.  

Furthermore, as pointed out by the Veteran's representative, see September 2011 Appellant's Brief, although the March 2011 VA examiner noted the Veteran's therapeutic use of steroid for his breathing problems, the examiner also noted that, while the Veteran was diagnosed with sarcoidosis, there was presently no active sarcoidosis and that there was no other systems that were affected by the Veteran's sarcoid problems.  Further, the March 2011 chest x-ray examination revealed no evidence of abnormal breath sounds or pulmonary hypertension.  Therefore, a 30 or 60 percent rating under Diagnostic Code 6846 is not warranted in the instant case.  

A 100 percent rating under Diagnostic Code 6846 requires a finding of cor pulmonale, cardiac involvement with congestive heart failure, or progressive disease with fever, night sweats, and weight loss despite treatment.  There is no evidence that the Veteran's sarcoidosis results in such conditions.  Notably, the May 2008 VA examiner found that the Veteran does not have night sweats or fever and that the Veteran was trying to lose weight due to his significant obesity.  The March 2011 VA examiner found that there was no evidence of congestive heart failure and that cardiomediastinal borders were within normal limits.  The July 2014 VA examiner found that the heart size and pulmonary vascularity were within normal limits and had no other findings indicative of cardiac involvement or cor pulmonale.  Therefore, a 100 rating under Diagnostic Code 6846 is not warranted in the instant case.  

With respect to Diagnostic Code 6600, there has been no objective findings of an FEV-1 less than 71 percent predicted, FEV-1/FVC less than 71 percent predicted, or DLCO less than 66 percent predicted for the entire appeal period.  For the entire appeal period, the lowest FEV-1 percentage was 72 percent predicted, the lowest FEV-1/FVC percentage was 73 percent predicted, and the lowest DLCO percentage was 82 percent predicted.  See July 2014 VA examination report.  Consequently, a rating in excess of 10 percent for the Veteran's service-connected sarcoidosis is not warranted under Diagnostic Code 6600.  

In assessing the severity of the disability under condition, the Board has considered the Veteran's assertions regarding his symptoms, to include shortness of breath and wheezing, which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Specifically, while the Veteran's sarcoidosis is rated based on PFTs under Diagnostic Code 6600, such contemplates the difficulty resulting from decreased lung capability, which includes the Veteran's aforementioned symptoms and limitations.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of asbestosis.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected sarcoidosis.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected sarcoidosis.  See Hart, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigned staged ratings for such disability is not warranted.  

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for sarcoidosis under Diagnostic Codes 6846 and 6600.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  Other Considerations 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.

In this regard, relevant to the Veteran's PTSD claim, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

Relevant to the sarcoidosis claim, the rating criteria under Diagnostic Codes 6846 and 6600 contemplate the Veteran's symptoms, to include shortness of breath and wheezing, as well as the resulting limitations in considering the results of PFT.  There are no additional symptoms of his sarcoidosis that is not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected sarcoidosis.  

The Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as discussed in the preceding sections, all manifestations of such disabilities are considered in the currently assigned disability ratings.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Furthermore, the Veteran has stated that he has had no work-related problems in the past.  See July 2014 VA Psychiatric Examination Report.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In the instant case, the record does not show either an express or implied TDIU claim for the relevant period.  The record reflects that the Veteran has been retired due to age or duration of work since 2008.  Previously, the Veteran had been consistently employed at the Social Security Administration for more than 26 years and denied any work-related problems.  Overall, there is no evidence that the Veteran's PTSD and/or sarcoidosis renders him unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.



ORDER

An initial rating in excess of 30 percent for PTSD is denied.

A rating in excess of 10 percent for sarcoidosis is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


